Citation Nr: 1133799	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-41 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a reduction in the monthly amount of VA compensation being recouped to offset a prior award of damages under the Federal Torts Claims Act (FTCA), due to financial hardship.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel
INTRODUCTION

The Veteran served on active duty from October 1980 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination entered by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, advising the Veteran of a reduction in his monthly VA compensation in order to recoup monies paid to him previously under an FTCA settlement.  

The Veteran testified at a video hearing before the undersigned Veterans Law Judge (VLJ) in July 2011.  A transcript of that hearing has been included in the claims file.

This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2010).


FINDING OF FACT

There is no dispute as to the fact of this case, to include the right of VA to recoup VA compensation to offset the prior monetary award under the FTCA, the manner in which that recoupment was initiated or thereafter executed, or the amount of the recoupment, and there is no basis in the law to reduce the amount recouped due to financial hardship.  


CONCLUSION OF LAW

Reduction in the monthly amount of VA compensation being recouped to offset a prior award of damages under the Federal Torts Claims Act (FTCA), due to financial hardship is not permitted by law.  38 U.S.C.A. § 1151(b) (West 2002 and Supp. 2010); 38 C.F.R. § 3.362, 3.800 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

This case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. In this case the Veteran asserts that recoupment of an FTCA award should be reduced due to financial hardship.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  This case is controlled by the law and regulations and there is no factual dispute at issue in this appeal.  Accordingly, VA complied with 38 C.F.R. 3.103(c)(2) in this case to the extent possible in a case decided by law and not fact; neither the Veteran nor his representative has asserted otherwise.  See Bryant v. Shinseki, 23 Vet. App. 488 92010); See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

This singular focus of this case is whether the Veteran is entitled to a reduction in the amount of VA compensation, including an award of compensation under 38 U.S.C.A. § 1151, being recouped to repay monies disbursed to him on the basis of a settlement of his FTCA claim, due to financial hardship.  He does not challenge the right of VA to recoup those monies, the validity of the amount being recouped, or the manner in which such recoupment has been undertaken, to include any violation of his due process rights.  His argument is that the recoupment is causing him undue financial hardship at a point in time in time when he is experiencing a personal financial crisis involving home foreclosure and car repossession.  He therefore requests that a reduction in the recoupment be effectuated either temporarily or permanently so that the monies VA needs to recoup be secured over a longer period of time.  Given that governing statutes and regulations do not afford a basis for the relief sought and the Board is without the authority to grant equitable relief, the appeal must be denied.

The facts of this case are not in dispute.  The Veteran filed a claim under the FTCA, in accordance with 28 U.S.C.A. § 2672, with respect to VA negligence in the conduct of a right elbow arthroscopy and right carpal tunnel release in September 2000.  He thereafter obtained a monetary settlement in the gross amount of $150,000 with respect to his FTCA claim.  This was followed by the Veteran's claim for VA compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a right elbow arthroscopy and carpal tunnel release, including traumatic median neuropathy, and the RO's finding in June 2007 of his entitlement to § 1151 benefits for the claimed disorder, evaluated as 50 percent disabling, and secondary scarring relating to a sural nerve harvest, right leg, evaluated initially as 0 percent disabling and later as 10 percent disabling.  

In addition, rating action in March 2008 established service connection for secondarily related disorder due to right elbow arthroscopy and carpal tunnel release involving an adjustment disorder with depressed mood (initially 30 percent disabling and increased to 50 percent disabling as of June 2008), residual nerve damage involving the sural nerve, right leg (10 percent disabling), and residual scarring from the right elbow arthroscopy and carpal tunnel release (10 percent disabling).  

Service connection is otherwise in effect for disabilities unrelated to § 1151 entitlement for laryngeal nerve damage (30 percent disabling), bronchial asthma (30 percent disabling, hiatal hernia (30 percent disabling), lumbar strain (20 percent disabling), nasal bone fracture (10 percent disabling), and hypertension, facial scarring, and finger scarring (each 0 percent disabling).  With respect to all disabilities, a combined rating of 80 percent was in effect from April 2001, 90 percent from April 2006, and 100 percent from June 2008.  

The Veteran was advised by VA by its letter of June 2007 of the need to withhold certain compensation benefits in order to recoup, in varying amounts effective from February 2005, monies received under his prior FTCA claim.  By its April 2008 letter, the RO indicated to the Veteran that the monthly withholding totaled $384, effective from December 2007.  The Veteran advised the RO in May 2008 of his financial hardship and requested a reduction in the amount of the withholding of his VA compensation, and this was followed by his submission of a financial status report in June 2008.  In April 2009, the RO informed the Veteran that it had failed to withhold the proper amount of VA compensation and proposed to raise the level of withholding to $1276 monthly; this was effectuated by the RO through its July 2009 correspondence to the Veteran.  The Veteran was then afforded RO and Board hearings in May 2009 and July 2011, respectively, as to his deteriorating financial circumstances, including unemployment, home foreclosure, and vehicle repossession.  

Under 38 U.S.C.A. § 1151, "[w]here an individual is, on or after December 1, 1962, awarded a judgment against the United States in a civil action brought pursuant to section 1346(b) of title 28, or . . . enters into a settlement or compromise under section 2672 or 2677 of title 28 by reason of a disability or death treated pursuant to this section as if it were service-connected, then no benefits shall be paid to such individual for any month beginning after the date such judgment, settlement, or compromise becomes final until the aggregate amount of benefits which would be paid but for this subsection equals the total amount included in such judgment, settlement or compromise."  38 U.S.C.A. § 1151(b); see also 69 Fed. Reg. 46,426 (August 3, 2004).

VA regulations implementing 38 C.F.R. § 1151(b) are in accord with the statute, and provide that where any person is awarded a judgment on or after December 1, 1962, against the United States in a civil action brought pursuant to 28 U.S.C. 1346(b), or enters into a settlement or compromise on or after December 1, 1962, under 28 U.S.C. § 2672 or § 2677, by reason of disability, aggravation or death within the purview of this section (i.e., 38 U.S.C.A. § 1151), no compensation . . . shall be paid to such person for any month beginning after the date of such judgment, settlement, or compromise on account of such disability, aggravation, or death becomes final until the total amount of benefits which would be paid except for this provision equals the total amount included in such judgment, settlement, or compromise.  The provisions of this paragraph do not apply, however, to any portion of such compensation or dependency and indemnity compensation payable for any period preceding the end of the month in which such judgment, settlement, or compromise becomes final.  38 U.S.C.A. § 3.800(a)(2).

The amount to be offset under 38 U.S.C.A. § 1151(b) from benefits awarded under 38 U.S.C.A. § 1151(a) is the proportional share of the cost to the United States of the settlement or compromise, including the proportional share of attorney fees.  38 C.F.R. § 3.362(d).

Under the applicable statutes and regulations, the amount of $150,000 is subject to recoupment from the appellant's award of VA compensation benefits under 38 U.S.C.A. § 1151 before payments of those benefits to him may resume.  Moreover, even if the attorneys' fees are considered to be a "required" payment due to the nature of the FTCA settlement, the monies paid to the attorneys by the appellant at no time were the attorneys' fees paid by the United States.  See VAOPGCPREC 79-90 (the offset provision of section 351 (recodified at§ 1151) was intended to assure that the same individual does not recover twice for the same disability or death).  

Here, there is no disagreement by the Veteran as to the facts and circumstances presented by this matter; rather, there is but a request for suspension or reduction in the amount of VA compensation being recouped on a monthly basis.  The Board is cognizant of the Veteran's honorable service and it empathizes with him as to his current financial predicament.  Nonetheless, the controlling law and regulation are quite specific, and there is no legal authority for any exception in the present case with respect to the recoupment of monies paid to the Veteran as a result of his FTCA settlement, as offset by his award of VA compensation under 38 U.S.C.A. § 1151.  The offset and collection rate are set by governing legal authority and there is no basis in the law for any reduction or suspension as to either due to financial hardship.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A.§§  §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Having carefully reviewed the evidence of record, and in light of the dispositive laws and regulations, the Board concludes that there is no basis on which to grant the appeal and it must be denied.  38 U.S.C.A. § 1151(b) (West 2002 and Supp. 2010); 38 C.F.R. § 3.362, 3.800 (2010).
ORDER

Entitlement to a reduction in the monthly amount of VA compensation being recouped to offset a prior award of damages under the Federal Torts Claims Act (FTCA), due to financial hardship is denied.



____________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


